211 U.S. 525 (1909)
UNITED STATES
v.
FREEMAN.
No. 288.
Supreme Court of United States.
Argued December 16, 17, 1908.
Decided January 4, 1909.
ERROR TO THE DISTRICT COURT OF THE UNITED STATES FOR THE DISTRICT OF COLORADO.
The Attorney General and The Solicitor General, with whom Mr. Edwin W. Lawrence, Special Assistant to the Attorney General, was on the brief for the United States.[1]
Mr. Charles J. Hughes and Mr. Clyde C. Dawson for defendants in error.[1]
MR. JUSTICE WHITE delivered the opinion of the court.
In this case the court below quashed an indictment, and a writ of error direct from this court is prosecuted on behalf of the United States, upon the theory by which it prosecuted the writ in the case of United States v. Biggs et al., No. 289, just decided. The case presented by the record, omitting references to irrelevant distinctions in the form of the pleadings, is like that in the Biggs case, and is controlled and disposed of by the opinion just announced therein.
Affirmed.
NOTES
[1]   For abstracts of arguments see ante, p. 507.